DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a computer program per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 9, “the virtual sound source range” lacks clear antecedent basis.
Regarding claim 11, “the plurality of positions of the virtual sound source” lacks clear antecedent basis. Only “a position of a virtual sound source” is defined in claim 1. Claim 12 includes similar limitation as recited in claim 11.
Regarding claim 12, “the plurality of ranges of the listening area” lacks clear antecedent basis. Only “a range of a listening area” is defined in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn-Rahloff et al. (hereafter KR; US 20100296678 A1).
Regarding claim 1, KR discloses a signal processing apparatus comprising:
a reproduction speaker selection section that, according to a position of a virtual sound source (5 as shown in Fig. 6) and a range of a listening area (including 30), selects, from a plurality of speakers (all speakers in Fig. 6) included in a speaker array, a plurality of reproduction speakers (within 2.1) to be used for reproducing a sound 
Regarding claims 3, 4, 6 and 7, KR shows that the reproduction speaker selection section selects the reproduction speakers according to straight lines determined with respect to positional relation between the virtual sound source and the listening area (Fig. 6).
Regarding claim 5, KR shows that the straight lines are in touch with the listening area (by another line joining them).
Regarding claim 9, KR shows that apparatus further comprising: a processing section that performs a change process of changing the position or the range of at least either one of the virtual sound source range or the listening area according to positional relation between the virtual sound source, the listening area, and the speaker array (tracking the user’s position, [0082]), wherein the reproduction speaker selection section selects the reproduction speakers according to the changed position of the virtual sound source and the changed range of the listening area.
Regarding claim 10, KR shows that a reproduction processing section that generates a speaker drive signal for each of the reproduction speakers by performing a filtering process on the audio signal, the speaker drive signal being generated by wavefront synthesis and used to reproduce the sound of the virtual sound source in the listening area by wavefront synthesis (e.g., [0046], [0056]-[0059], [0075], [0076]).
Regarding claim 11, KR shows that the reproduction speaker selection section selects the reproduction speakers for each combination (Fig. 6 shows one combination) of one of the plurality of positions of the virtual sound source (within the area defined by 
Regarding claim 12, KR shows that the reproduction speaker selection section selects the reproduction speakers for each combination (Fig. 6 shows one combination) of the position of the virtual sound source and one of the plurality of ranges of the listening area (Fig. 2 shows the total listening area 6, Fig. 13 provides an example of 2 different ranges of the listening area), and based on a result of selection of the reproduction speakers for each combination, makes a final selection of the reproduction speakers.
Regarding claim 13, KR shows that the speaker array is a linear speaker array or an annular speaker array (Fig. 6).
Claim 14 corresponds to claim 1 discussed before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR.

Regarding claim 15, KR fails to show a computer program. Examiner takes Official Notice that using a computer program for controlling audio signal processing is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify KR by implementing the processing of determining the filter coefficients, selecting the speakers and filtering the audio signal according to a computer program in order to efficiently generating speaker drive signals based on complex and numerous mathematical calculations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR in view of Verheijen (p. 50 of Sound Reproduction by Wave Field Synthesis).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654